


Exhibit 10.74

 

[g58832lei001.jpg]

 

Amendment #1 to Employment Agreement
To Comply with the Provisions of Section 409A of the Internal Revenue Code

 

Ann Weiser

 

This Amendment #1 to Employment Agreement (this “Amendment #1”) is entered into
as of December 15, 2008, by and between Ann Weiser (“Employee”) and Activision
Publishing, Inc. (“Employer”).  All capitalized terms shall have the same
meaning set forth in the Employment Agreement (as defined below).

 

RECITALS:

 

Employee and Employer entered into an Employment Agreement dated as of
September 12, 2007 (the “Employment Agreement”).

 

Employee and Employer desire to amend the Employment Agreement in certain
respects as set forth herein in order to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended.

 

AGREEMENT:

 

The parties hereby agree to amend the terms of the Employment Agreement as
follows:

 

1.                                 Bonus Payment Date.  The Employment Agreement
is hereby amended to delete the third sentence of Section 2(c) in its entirety
and replace it with a new third sentence to read as follows:  The Annual Bonus
will be paid at the same time as bonuses are paid to senior executives, but in
no event later than the 15th day of the third month of the year following the
fiscal year to which the Annual Bonus relates.

 

2.                                 Death.  The Employment Agreement is hereby
amended to delete clauses (ii) of Section 11(b) in its entirety and replace it
with a new clause (ii) to read as follows:

 

(ii)                                  Your heirs or estate shall receive payment
of the Bonus Severance in a lump sum at the same time as bonuses are paid to
senior executives, but in no event later than the 15th day of the third month of
the year following the fiscal year in which your death occurs.

 

3.                                 Termination by the Employer without Cause of
by you for Good Reason.  The Employment Agreement is hereby amended to delete
clauses (ii) through (vii) of Section 11(c) in their entirety and replace them
with new clauses (ii) through (vi) to read as follows:

 

(ii)                                        You shall receive payment of an
amount equal to the Base Salary (at the rate in effect on the Termination Date)
that you would have received had you remained employed through the Expiration
Date, which amount shall be paid in equal installments commencing on the first
payroll date following the 60th day following the Termination Date in accordance
with the Employer’s payroll practices in effect on the Termination Date;
provided that you shall receive any installments relating to the 60 day period
following the Termination Date in a

 

--------------------------------------------------------------------------------


 

                                                      lump sum on the first
payroll date following the 60th day following the Termination Date.

 

(iii)                                     You shall receive payment of the Bonus
Severance in a lump sum at the same time as bonuses are paid to senior
executives, but in no event later than the 15th day of the third month of the
year following the fiscal year in which the Termination Date occurs.

 

(iv)                                    Notwithstanding any provision of the
applicable Equity Award Agreement to the contrary (including, without
limitation, Sections 3 and 21 of the Notice of Restricted Share Unit Award), all
Equity Awards that would have vested during the twelve (12) months following the
Termination Date if all applicable operating income objectives and continued
employment criteria had been met during such twelve-month period shall
immediately vest as of the 60th day following the Termination Date.  The vested
RSUs (including those vesting in accordance with the prior sentence) shall be
paid immediately upon vesting and all vested Options shall remain exercisable
until the earlier of (x) thirty (30) days after the applicable vesting date and
(y) the original expiration date of the Options.  Any Equity Awards that do not
vest in accordance with this Section 11(c) will be cancelled immediately.

 

(v)                                       Payment of the Base Salary
continuation, the Bonus Severance and the vesting of the Equity Awards pursuant
to this Section 11(c) are conditioned upon your execution of a waiver and
release in a form prepared by Employer and that release becoming effective and
irrevocable in its entirety within 60 days of the Termination Date.  Unless
otherwise provided by the Employer, if the release does not become effective and
irrevocable on or prior to the 60th day following the Termination Date, you
shall not be entitled to any payments or benefits pursuant to this
Section 11(c) other than the Basic Severance.

 

(vi)                                    If you are entitled to receive payments
pursuant to Section 9 as a result of your having become Disabled, then upon a
subsequent or concurrent termination of employment, you shall only be entitled
to the payments under Sections 11(c)(i) and (iii) and not any payment under
Sections 11(c)(ii) and (iv).

 

4.                                 Section 409A:  Section 12(s) of the
Employment Agreement is hereby deleted in its entirety and replaced with a new
Section 12(s) to read as follows:  To the extent applicable, it is intended that
the Agreement comply with the provisions of Section 409A.  The Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A).  Notwithstanding
anything contained herein to the contrary, you shall not be considered to have
terminated employment with Employer for purposes of the Agreement and no
payments shall be due to you under the Agreement which are payable upon your
termination of employment unless you would be considered to have incurred a
“separation from service” from Employer within the meaning of Section 409A.  To
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to the Agreement during the six-month
period immediately following your termination of employment shall instead be
paid on the first business day after the date that is six months following your
termination of employment (or upon your death, if earlier).  In addition, for
purposes of the Agreement, each amount to be paid or benefit to be provided to
you pursuant to the Employment Agreement shall be construed as a separate
identified

 

--------------------------------------------------------------------------------


 

payment for purposes of Section 409A.  With respect to expenses eligible for
reimbursement under the terms of the Agreement, (i) the amount of such expenses
eligible for reimbursement in any taxable year shall not affect the expenses
eligible for reimbursement in another taxable year and (ii) any reimbursements
of such expenses shall be made no later than the end of the calendar year
following the calendar year in which the related expenses were incurred, except,
in each case, to the extent that the right to reimbursement does not provide for
a “deferral of compensation” within the meaning of Section 409A; provided,
however, that with respect to any reimbursements for any taxes to which you
become entitled under the terms of the Agreement, the payment of such
reimbursements shall be made by Employer no later than the end of the calendar
year following the calendar year in which you remit the related taxes.

 

5.                                 Section 280G:  Section 12(t) of the
Employment Agreement is hereby amended to add a new sentence immediately
following the first sentence of Section 12(t) to read as follows:  To the extent
the aggregate of the amounts constituting the parachute payments are required to
be so reduced, the amounts provided under Section 11 of this Agreement shall be
reduced (if necessary, to zero) with amounts that are payable first reduced
first; provided, however, that in all events the payments provided under
Section 11 of this Agreement which are not subject to Section 409A shall be
reduced first.

 

Except as specifically set forth in this Amendment #1, the Employment Agreement
shall remain unmodified and in full force and effect.  If any term or provision
of the Employment Agreement is contradictory to, or inconsistent with, any term
or provision of this Amendment #1, then the terms and provisions of this
Amendment #1 shall in all events control.

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

Employee:

 

Employer:

 

 

 

 

 

Activision Publishing, Inc.

 

 

 

 

 

 

/s/ Ann Weiser

 

By:

/s/ George L. Rose

 

 

 

 

Ann Weiser

 

Name:

George L. Rose

Date:

12/10/08

 

Title:

Chief Legal Officer

 

 

Date:

12/12/08

 

--------------------------------------------------------------------------------
